Mr. Justice Duhoah delivered the opinion of the court. 2. Insurance, § 746*—when by-law restricting liability enforceable as part of contract. A by-law of a mutual accident insurance company that there shall be no liability on the contract if death does not result in ninety days after the accident, held not unreasonable or inconsistent with the terms of the policy, and not in contravention of any law of this State. 3. Insurance, § 710*—when statute requiring policy to state agreement inapplicable. Section 209, ch. 73, Hurd’s R. S. 1909, J. & A. 1f 6528, providing that policies insuring against loss of life resulting from accident shall state on their face the agreement with the insured, has no application to accident insurance on the assessment plan. 4. Insurance, If 746*—when contingencies upon which insurance is to be paid need not be stated in the policy. Section 244, ch. 73, Hurd’s R. S. 1911, J. & A. If 6563, relating to life or accident insurance companies on the assessment plan, does not require that all the contingencies upon which insurance is to be paid should be stated in the policy or that the by-laws should not provide for certain other contingencies, upon the happening of which no part of the sum should be paid; it simply requires the corporation to specify the amount of its liability, and the time the same shall be due, in case the contract is not avoided by fraud or breach of its conditions.